DETAILED ACTION
This action is in response to Application No. 16/772,829 originally filed 06/15/2021. The amendment presented on 09/07/2021 which provides amendments to claim 17 is hereby acknowledged. Claims 1-16 were previously cancelled. Claims 17-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0 Interview Summary
Applicant clarified that the phrase "predetermined rule" equates to the arrangement of the pixels based on the cited figures and paragraphs in the remarks. Examiner agreed support in view of these portions of the specification. Examiner indicated the case could be placed in condition for allowance pending no further issues.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to claims 17-20 have been fully considered and are persuasive.  The rejection of 06/25/2021 has been withdrawn. 
Allowable Subject Matter
Independent Claim 17 is allowed.
	Further depending claims 18-20 are allowed based on their dependence from an allowed base claim.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
	The most relevant cited art of record, Liao et al. U.S. Patent Application Publication No. 2011/0304660 A1, Yeung U.S. Patent Application Publication No. 2001/0038370 A1 does not fairly suggest either alone or in combination the now recited features of the independent claim, as a whole, of “a substrate, wherein the substrate is formed with active switches; a subpixel array, disposed on the substrate, wherein the subpixel array comprises a plurality of pixel groups, the pixel group comprises a first pixel and a second pixel in a same row, the first pixel and the second pixel are adjacent to each other; and a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to a plurality of subpixels in the subpixel array; wherein the plurality of data lines and the active switches are coupled to each other; wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; wherein the driving method comprises: obtaining the first voltage data signal and the second voltage data signal corresponding to pixels in an image according to a display search chart; wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; counting the number of the subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; counting the number of the subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line; judging whether at least one ratio larger than a predetermined ratio exists line-by-line; when the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities; and when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to the data lines in the display panel according to a predetermined rule to achieve the display panel; wherein the predetermined rule comprises that: the subpixels input with the first voltage data signal and the subpixels input with the second voltage data signal are alternately arranged; among the plurality of subpixels with a same color in a same row, the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of the subpixels input with the first voltage data signal with a negative polarity; and adjacent two of the plurality of pixel groups in a same column adopt contrary polarity driving manners.”. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Michael J Jansen II/           Primary Examiner, Art Unit 2626